Toyota Motor Manufacturing




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 28, 2014

                                        No. 04-14-00276-CV

                                        Martin M. PARRA,
                                             Appellant

                                                  v.

                   TOYOTA MOTOR MANUFACTURING TEXAS, INC.,
                                  Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-20505
                           Honorable Gloria Saldana, Judge Presiding


                                           ORDER
        The clerk’s record was filed in this appeal on May 22, 2014. The clerk’s record contains
appellant’s notice of appeal in which he states his intention to appeal the trial court’s March 24,
2014 judgment compelling arbitration. The clerk’s record also contains a document entitled
“Judge’s Notes” which are the trial court’s handwritten notations regarding a ruling made at a
hearing. A judge’s handwritten notes are for his or her own convenience and form no part of the
record. In re A.W., 384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012, no pet.). Accordingly,
the “Judge’s Notes” contained in the clerk’s record is not a final, appealable order. In re L.H.,
No. 04-13-00174-CV, 2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no
pet.). In response to an inquiry by the clerk’s office of this court, the trial court clerk stated that
no order was signed in reference to the trial judge’s notes. It is therefore ORDERED that
appellant show cause in writing within fifteen days of the date of this order why this appeal
should not be dismissed for lack of jurisdiction.


                                                       _________________________________
                                                       Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court